     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 1 of 9


1    RANDY J. RISNER
     City Attorney, SBN 172552
2
     BY: KATELYN M. KNIGHT
3    Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email:    katelyn.knight@cityofvallejo.net
7
     Attorneys for Defendant CITY OF VALLEJO
8

9                              UNITED STATES DISTRICT COURT

10              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11   JOSE VILLALOBOS,                              Case No.    2:19-cv-02461-WBS-
12                                                 KJN
                    Plaintiff,
13                                                 DEFENDANT CITY OF VALLEJO’S
            vs.                                    NOTICE OF MOTION AND MOTION TO
14                                                 DISMISS; MEMORANDUM OF POINTS
15   CITY OF VALLEJO; and DOES 1-10,               AND AUTHORITIES

16                 Defendants.                     Date:      April 6, 2020
                                                   Time:      1:30 p.m.
17                                                 Ctrm:      5, 14th Floor
18

19          TO ALL PARTIES AND THEIR COUNSEL OF RECORD HEREIN:

20          PLEASE TAKE NOTICE that on April 6, 2020 at 1:30 p.m. in

21
     Courtroom 5 of the above Court, Defendant City of Vallejo will

22
     and hereby does move for an order dismissing Plaintiff’s cause

23
     of action under California Civil Code § 52.1.

24
            This motion is made pursuant to Fed. R. Civ. Proc 12(b)(6)

25
     on   the     grounds      that   Plaintiff    has     failed   to   allege   facts

26
     constituting a cause of action under section 52.1.

27
            This motion is based on this Notice of Motion and Motion,

28
     the accompanying Memorandum of Points and Authorities, and on



     Case No. 2:19-cv-02461-WBS-KJN                         MOTION TO DISMISS
                                             -1-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 2 of 9


1    such other written and oral argument as may be presented to the
2    Court.
3

4    DATED:     February 18, 2020          Respectfully submitted,
5

6                                          /s/ Katelyn M. Knight
                                           KATELYN M. KNIGHT
7                                          Deputy City Attorney
                                           Attorney for Defendant CITY OF
8
                                           VALLEJO
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Case No. 2:19-cv-02461-WBS-KJN                  MOTION TO DISMISS
                                         -2-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 3 of 9


1                          MEMORANDUM OF POINTS & AUTHORITIES
2                                          I.
3                                     INTRODUCTION
4           This case arises from the arrest of Plaintiff Jose
5    Villalobos in connection with an investigation into a sexual
6    predator, who had been soliciting minors for intercourse at a
7    local church.        Officers observed a man who matched the suspect’s
8    description and smelled of alcohol entering the church alone.
9    Officers made contact and attempted to detain the man, who was
10   later identified as Mr. Villalobos, however Mr. Villalobos
11   became agitated and actively resisted the officers, resulting in
12   his arrest for public intoxication and obstruction.
13          Plaintiff alleges that the officers used excessive force
14   and asserts causes of action for violation of 42 U.S.C. § 1983,
15   battery, negligence, and violation of California Civil Code §
16   52.1, also known as the Bane Act.           To state a cause of action
17   under the Bane Act based on an excessive force claim, Plaintiff
18   must establish that the involved officers acted with a specific
19   intent to violate his constitutional rights.           See Reese v. City
20   of Sacramento, 888 F.3d 1030 (9th Cir. 2018).           The Complaint
21   does not allege any facts that would support an inference that
22   the officers acted with specific intent to violate Plaintiff’s
23   constitutional rights; rather, the Complaint alleges that the
24   officers mistook Mr. Villalobos for the criminal suspect they
25   were seeking.        For this reason, Defendant respectfully requests
26   that the Court dismiss Plaintiff’s Bane Act cause of action.
27   ///
28   ///


     Case No. 2:19-cv-02461-WBS-KJN                    MOTION TO DISMISS
                                           -3-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 4 of 9


1                                            II
2                                        BACKGROUND
3           On November 4, 2018, members of the Vallejo Police
4    Department’s Crime Reduction Team were conducting an undercover
5    operation at St. Catherine’s Church to locate and arrest an
6    individual who had solicited sexual intercourse from underage
7    girls at the church on multiple prior occasions.             Given the
8    serious nature of the crime and ongoing danger to the public,
9    officers began conducting surveillance of males entering the
10   church for all scheduled masses starting at noon.             One of the
11   officers observed Mr. Villalobos, who matched the description of
12   the suspect and smelled of alcohol, walk into the church alone
13   and walk straight to the bathroom.            When he emerged, the
14   officers identified themselves as police and told Mr. Villalobos
15   they were conducting an investigation and need to speak with
16   him.    Mr. Villalobos became agitated and physically resisted the
17   officers, resulting in a brief struggle during which he
18   sustained minor injuries.
19          On December 9, 2019, Plaintiff Jose Villalobos filed suit
20   against the City of Vallejo and Does 1-10.            Plaintiff does not
21   dispute that the officers mistook him for the criminal suspect
22   they were looking for, or that he resisted the detention,
23   however Plaintiff asserts that he did not know the officers were
24   police.      (Compl., ¶ 2, 17-18.)      Plaintiff further alleges that
25   he did not see the officers approach him as he is blind one eye,
26   and that his arm was suddenly grabbed and twisted behind his
27   back.     (Compl., ¶ 17.)        The Complaint asserts causes of action
28   under 42 U.S.C. § 1983 (excessive force), battery, negligence,


     Case No. 2:19-cv-02461-WBS-KJN                     MOTION TO DISMISS
                                             -4-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 5 of 9


1    and violation of California Civil Code § 52.1.
2                                             II.
3                                          ARGUMENT
4    A.     Legal Standard
5           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil of
6    Procedure, a defendant may move for dismissal of one or more
7    causes of action in the complaint if the allegations fail to
8    state a claim on which relief can be granted.               A defense based
9    on failure to state a claim on which relief can be granted must
10   be raised in the first responsive pleading and argued by motion
11   to avoid waiver.          Fed. R. Civ. Proc. 12(b).
12          To survive a motion to dismiss, the Complaint must contain
13   factual allegations supporting each cause of action that are
14   plausible on their face and sufficient to raise Plaintiff’s
15   right to relief above a speculative level.               Bell Atlantic Corp.
16   v. Twombly, 550 U.S. 544, 554 (2007); Ashcroft v. Iqbal, 556
17   U.S. 662, 679 (2009).            Dismissal is proper when the complaint
18   fails to allege sufficient facts to support a cognizable legal
19   theory.      See Shroyer v. New Cingular Wireless Services, Inc.,
20   622 F. 3d 1035, 1041 (9th Cir. 2010).
21   B.     The Complaint Does Not State a Cause of Action Under
            California Civil Code § 52.1
22
            Plaintiff’s fourth cause of action should be dismissed
23
     because the facts alleged in the Complaint, if proven, do not
24
     constitute a Bane Act violation.               Plaintiff’s fourth cause of
25
     action claims a violation of the Tom Bane Civil Rights Act,
26
     codified at California Civil Code § 52.1.              The Bane Act provides
27
     a cause of action for the interference with rights secured by
28
     the Constitution or laws of the United States by any person who

     Case No. 2:19-cv-02461-WBS-KJN                        MOTION TO DISMISS
                                              -5-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 6 of 9


1    engages in threats, intimidation, or coercion.         Section 52.1
2    states in relevant part that an action may be instituted where:
3                  a person or persons, whether or not acting
                   under color of law, interferes by threat,
4                  intimidation, or coercion, or attempts to
                   interfere by threat, intimidation, or
5                  coercion, with the exercise or enjoyment by
                   any individual or individuals of rights
6                  secured by the Constitution or laws of the
                   United States, or of the rights secured by
7
                   the Constitution or laws of this state.
8
            The “coercion” language in the statute has been a source of
9
     great confusion in cases alleging causes of action under both 42
10
     U.S.C. § 1983 and the Bane Act.       Litigants have generally argued
11
     that the coercion inherent in any detention or arrest involving
12
     excessive force gives rise to both a claim under 42 U.S.C. §
13
     1983 and under the Bane Act.      In the past, some courts have held
14
     that the conduct giving rise to an excessive force claim cannot
15
     support a separate cause of action under the Bane Act absent a
16
     separate interference by threat, intimidation, or coercion
17
     beyond the underlying constitutional violation.          See, e.g.,
18
     Velarde v. Union City Police Dep't, 2015 WL 6871579 (N.D. Cal.
19
     2015).     However, the Ninth Circuit has recently held that a
20
     separate interference need not be shown where the officer had
21
     specific intent to violate the individual’s rights in light of
22
     the California Supreme Court’s decision in Cornell v. City and
23
     County of San Francisco, 17 Cal.App.5th 766 (2017).
24
            In Cornell v. City and County of San Francisco, the
25
     California Supreme Court noted that claims under the Bane Act
26
     are frequently brought in conjunction with Section 1983 claims,
27
     and that there was significant confusion regarding whether the
28
     threat, intimidation or coercion required by the Bane Act must


     Case No. 2:19-cv-02461-WBS-KJN                  MOTION TO DISMISS
                                         -6-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 7 of 9


1    be distinct from the underlying constitutional violation.                   The
2    Court issued the Cornell decision to clarify this issue.                  Id. at
3    801.    The Court found that, “the statutory phrase ‘threat,
4    intimidation or coercion’ serves as an aggravator justifying the
5    conclusion that the underlying violation of rights is
6    sufficiently egregious to warrant enhanced statutory remedies,
7    beyond tort relief.”             Id. at 800.    While there is no requirement
8    in the statute that a Bane Act violation be based on a separate
9    incidence of threats, intimidation, or coercion, the Court
10   determined that a Bane Act violation requires something more
11   than a Section 1983 violation.             The Court held:
12                 [W]here[] an unlawful arrest is properly
                   pleaded and proved, the egregiousness
13                 required by Section 52.1 is tested by
                   whether the circumstances indicate the
14                 arresting officer had a specific intent to
                   violate the arrestee's right to freedom from
15                 unreasonable seizure, not by whether the
                   evidence shows something beyond the coercion
16
                   “inherent” in the wrongful detention.
17
     Id. at 801-02.
18
            The Ninth Circuit confirmed in Reese v. City of Sacramento,
19
     888 F.3d 1030 (9th Cir. 2018) that this standard also applies to
20
     Section 1983 claims based on alleged excessive force.                 The
21
     Plaintiff in Reese asserted causes of action under both 42
22
     U.S.C. § 1983 and the Bane Act in connection with an officer-
23
     involved shooting incident.             The Ninth Circuit overturned the
24
     District Court’s ruling in light of the Cornell decision,
25
     holding that in cases where a cause of action is brought under
26
     the Bane Act based on alleged excessive force, a plaintiff need
27
     not show coercion separately from the coercion inherent in the
28
     underlying incident of excessive force, however “the


     Case No. 2:19-cv-02461-WBS-KJN                        MOTION TO DISMISS
                                               -7-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 8 of 9


1    egregiousness required by Section 52.1 is tested by whether the
2    circumstances indicate the arresting officer had a specific
3    intent to violate the arrestee's right to freedom from
4    unreasonable seizure”.           Reese v. City. of Sacramento, 888 F.3d
5    1030, 1043 (9th Cir. 2018)(quoting Cornell v. City & County of
6    San Francisco, 17 Cal.App.5th 766, 801-802 (2017)).
7           In this case, Plaintiff alleges no facts that would support
8    an inference that the officers acted with a specific intent to
9    violate his constitutional rights.            The Complaint actually
10   suggests the opposite.           Plaintiff alleges that Officers forcibly
11   detained Mr. Villalobos after mistaking him for criminal
12   suspect.      (Compl., ¶ 2, 17.)       The Court may reasonably infer
13   that Plaintiff physically resisted the officers from Plaintiff’s
14   allegations that he did not know that the individuals were
15   police officers and that he was “wrestled” to the floor.
16   (Compl., ¶ 17-18.)           If proven, the allegations of the Complaint
17   demonstrate that officers mistakenly identified Mr. Villalobos
18   as the sexual predator they were investigating and used force to
19   take him into custody due to his active resistance.             Even if
20   Plaintiff were to establish that this conduct violated his
21   constitutional rights, he could not establish a specific intent
22   to violate his rights by the officers and accordingly cannot
23   establish a Bane Act violation.           Defendant therefore requests
24   that the Court dismiss Plaintiff’s fourth cause of action,
25   allowing the Complaint to proceed with causes of action under 42
26   U.S.C. § 1983, battery, and negligence.
27   ///
28   ///


     Case No. 2:19-cv-02461-WBS-KJN                     MOTION TO DISMISS
                                             -8-
     Case 2:19-cv-02461-WBS-KJN Document 5 Filed 02/18/20 Page 9 of 9


1                                       III.
2                                     CONCLUSION
3           For the foregoing reasons Defendant respectfully requests
4    that the Court dismiss Plaintiff’s cause of action for violation
5    of California Civil Code § 52.1.
6

7    DATED:     February 18, 2020           Respectfully submitted,
8

9                                           /s/ Katelyn M. Knight
                                            KATELYN M. KNIGHT
10                                          Deputy City Attorney
                                            Attorney for Defendant CITY OF
11
                                            VALLEJO
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Case No. 2:19-cv-02461-WBS-KJN                  MOTION TO DISMISS
                                          -9-
